Citation Nr: 0942760	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  07-20 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel







INTRODUCTION

The Veteran had active service from July 1964 to January 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Nashville, Tennessee, which, in pertinent part, denied the 
above-referenced claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c) (2009).

In his Appeal To Board Of Veterans' Appeals (VA Form 9), 
received by the RO in June 2007, the Veteran indicated that 
he wished to be scheduled for a Board hearing in Washington, 
DC.  The Veteran was initially scheduled for the requested 
hearing in June 2008, however, the Veteran requested that it 
be rescheduled.  The hearing was then rescheduled for August 
2008.  However, prior to the date of the hearing, the Veteran 
notified the Board that he was unable to travel to 
Washington, DC.  In November 2009, the Veteran indicated that 
he would like to be scheduled for a hearing before a Veterans 
Law Judge of the Board travelling to the RO.  Thus, a remand 
is warranted so that the Veteran may be afforded a Travel 
Board hearing before a Veterans Law Judge to be held at the 
RO.

Accordingly, the case is REMANDED for the following action:

The RO/AMC shall schedule the Veteran for 
a Travel Board hearing at the RO, before a 
Veterans Law Judge, in accordance with 
applicable law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


